DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 6/20/2022. The claim amendments are entered. Presently, claims 1, 5-8, 12-14, and 18-20 are now pending. Claims 2-4, 9-11, and 15-17 have been cancelled. All remaining claims except for claim 13 have been amended.

Applicant has sufficiently amended the specification to include the requisite trademark designations. Accordingly, the specification objections are withdrawn. 

Applicant has sufficiently amended the specification and the drawings to provide requisite support for the various reference labels. Applicant has amended Fig. 16 to remove the reference labels 1621 and 1628. Accordingly, the drawing objections are withdrawn. 

Applicant has sufficiently amended claim 18 to address the claim objection. Accordingly, the claim objection is withdrawn.

Claim 6 has been sufficiently amended to address the antecedent basis issue. Accordingly, the §112(b) rejection against the claim is withdrawn. 
The claims have been amended to clearly recite and incorporate the machine learning model, its training, and its operation in determining informed pseudolabels. These amendments are sufficient to overcome the §101 rejection for abstract idea. Accordingly, the §101 rejection against the claims are withdrawn. 

Response to Arguments
Applicant's arguments filed on 6/202022 have been fully considered and are addressed below.

Applicant argues that the prior art references allegedly do not teach the amended claim limitations (Applicant’s reply pgs. 11-13). This argument is persuasive and accepted for claims 1, 5-8, and 12-14. Accordingly, the prior art rejections for these claims are withdrawn. 

Applicant also argues that the prior art references allegedly do not teach the amended claim limitations for claim 18 (Applicant’s reply pg. 13). This argument is not persuasive because the prior art references teaches the amended claim limitations as shown in the updated mapping below. 
	
Claim Objections
Claim 7 is objected to because of the following informality: “the proper label” on line 3 should be amended to “[[the]] a proper label”. Appropriate correction is required.

Claims 1, 8, and 14 should be amended to remove “(a)” and “(b)” because the limitations are sufficiently clear without these extraneous elements. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “the noise model” on line 3. There is insufficient antecedent basis for this limitation in the claim. “Noise model” was deleted from claim 8. 
Claim 13 also recites the limitation “the probability” on lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites “a first probability” and “a second probability”, so it is unclear which instance of probability is being referred back to. Also, this limitation states that the noise model is estimating “the probability” and as noted above, “noise model” has been removed from claim 8. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the claim limitations are not taught by the prior art references. Specifically, the generating step limitation in the independent claims. As such, claims 1, 5-8, and 12-14 have allowable subject matter. 
The following new prior art references are also being considered:
Jiang et. al., “A Hybrid Generative/Discriminative Method for Semi-Supervised Classification”: teaches a machine learning technique for classification. Wherein the machine learning technique uses semi-supervised learning techniques via co-training of a generative component and a discriminative component. The machine learning technique involves incorporating pseudolabels into objective functions that includes a class and prior probabilities of a class. The machine learning technique also includes feature vector and corresponding label. 
While Jiang teaches machine learning using pseudolabels, class, and prior probabilities of a class, it does not explicitly teach partial training of a machine learning model that includes generating informed pseudolabels based on a combination of specific two probabilities as recited in claim. Thus, the claim limitations are distinguishable from Jiang. 
Xu et. al., “Co-Labeling for Multi-View Weakly Labeled Learning”: teaching “multi-view weakly labeled learning” via a co-labeling algorithm for text-based image retrieval and labeling using machine learning. The co-labeling algorithm comprises weakly labeled learning technique using pseudolabel vectors to determine classifiers. The co-labeling algorithm is an iterative process that can take in previous pseudolabel vectors to determine a current pseudolabel vector at a current iteration. 
While Xu teaches a co-labeling algorithm that uses pseudolabel vectors, including previous pseudolabel vectors, as part of an iterative process for determining classifiers using machine learning, it does not explicitly teach probabilities and partial training of a machine learning model that includes generating informed pseudolabels based on a combination of specific two probabilities as recited in claim. Thus, the claim limitations are distinguishable from Xu. 
Dalyac et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0300576): teaching classification technique for image classification using a machine learning model. Wherein the classification technique involves modeling unlabeled or partially labeled target dataset using the machine learning model. Classification probability, e.g., regression, is used to rank the classification of the images to select the best classification label for presentation to the user as part of a fine-tuning process for the classification labels. 
While Dalyac teaches image classification with classification probability that involves modeling unlabeled or partially label target dataset using the machine learning model, it does not explicitly teach probabilities and partial training of a machine learning model that includes generating informed pseudolabels based on a combination of specific two probabilities as recited in claim. Thus, the claim limitations are distinguishable from Dalyac. 
Tanaka et. al., “Joint Optimization Framework for Learning with Noisy Labels”: teaching a joint optimization framework using convolutional neural networks (CNNs) that receive images and labels for analysis of synthetic and real noisy datasets. The joint optimization framework includes semi-supervised learning with pseudolabel data along with probability distributions (i.e., prior probability distribution of classes among training data) and loss functions. 
While Tanaka teaches a joint optimization framework with semi-supervised learning comprising pseudolabel data along with probability distributions and loss functions using CNNs, it does not explicitly teach probabilities and partial training of a machine learning model that includes generating informed pseudolabels based on a combination of specific two probabilities as recited in claim. Thus, the claim limitations are distinguishable from Tanaka. 

Claim 7, which depends indirectly from claim 1, would be allowable if rewritten to overcome the claim objection as set forth in this Office Action. Claim 13, which depends from claim 8, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon) in view of Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos) and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher). 


Regarding claim 18, Redmon teaches:
A system for selecting an annotation type for use in annotating data for use in training a machine learning (ML) model, the system comprising ([0030]-[0031], [0039], and [0042]-[0043]: describing training of a neural network (NN), i.e. machine learning model, with annotated image data, wherein such annotation comprises labels/classification. The NN operating in conjunction with annotation module to annotating the images with predicted annotation data obtained from the NN.): 
a memory to store parameters defining the ML model ([0046]-[0047] and [0059]-[0060]: describing processing apparatus comprising memory storage for implementing the NN.); and 
processing circuitry to ([0046]-[0047], [0054], and [0059]-[0060]: describing processing apparatus comprising processors to execute the instructions and implement the NN.): 
identify multiple manual image annotation types ([0060] and [0079]: describing identification and annotation of various detected objects in image. Wherein such annotations comprises a plurality of class types based on a hierarchical tree of classes ([0089], [0094], [0100], and [0103]-[0104]. Wherein the image can be a manual image that was captured by a user ([0044]-[0045], [0051], and [0061]), which can have manual or hand-picked annotation types of dimensions ([0040]).);  
…;36…
for each annotation type of the manual image annotation types, training the ML model using data annotated using the annotation type ([0079] and [0081]: describing training of the NN based on the hierarchy tree of classes. Wherein the training includes for each various annotation class in the plurality of classes of the hierarchy tree ([0089], [0090]-[0091], [0095]-[0099], and [0103]-[0104]). Wherein the manual image was previously described.); 
…; and
…, select an annotation type of the multiple manual image annotation types ([0047], [0060], [0070], [0075], and [0081]: describing selection of the annotation class/type based on the hierarchical tree of classes. Wherein the manual image, as well as manual or hand-picked annotation types of dimensions, was previously described.).

While the cited reference Redmon teaches the above limitations of claim 18, it does not explicitly teach: “for each annotation type of the manual image annotation types, identify a cost associated therewith” on lines 8-9 and “based on the identified cost” on line 11. Kypreos teaches: cost considerations computed for each annotation for a plurality of annotations in a plurality of data sets (Kypreos [0037]-[0038]). Wherein the annotations include various categories/ taxonomies, i.e. types, that can be human or hand labeled (Kypreos [0014], [0026]-[0028], and [0032]-[0033]). That is, a cost basis is being determined for the annotations including annotation types. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of training the machine learning model in the cited reference to include the cost computations in Kypreos. Doing so would enable “[m]ethods, systems, and techniques for annotating large amounts of data are provided. Example embodiments provide a Scalable Annotation Architecture (a “SAS”), which builds predictive models for an annotation from the ground up…. The SAS operates by performing in an iterative fashion a process that seeds training data and hypothesizes a predictive model based upon that data, then sends samples of the data to a crowdsourcing environment to provide selective verification.” (Kypreos Abstract).

While the cited references in combination teach the above limitations of claim 18, they do not explicitly teach: “operate each ML model to determine an accuracy of the ML model … and the accuracy” on lines 10-11. Asher teaches: training and evaluation of a plurality of candidate machine learning models, determining a predictive accuracy of the models, and selecting the most accurate model as the predictive machine learning model (Asher [0038], [0050], and [0077]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of training the machine learning model with the cost computations in the combined cited references to include the accuracy evaluation of the machine learning models in Asher. Doing so would enable “[a] system may automatically generate a predictive machine learning model by automatically performing various processes based on an analysis of the data as well as metadata associated with the data. The system may accept a selection of data and a prediction field from the data… The system may train and select a model based on several candidate models. The system may then perform the predictions based on the selected model and send an indication of the predictions to a user.” (Asher Abstract). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon), Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos), and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher) in view of Kang et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0032038, hereinafter Kang).

Regarding claim 19, the rejection of claim 18 is incorporated. Redmon teaches:
The system of claim 18, wherein: 
the manual image annotation types include two or more of bounding boxes ([0031]-[0032], [0040], and [0044]: describing a plurality of (i.e., more than two), bounding boxes wherein such bounding boxes can have manually determined dimensions. The manual image was previously described.), polygons, point targets ([0037], [0066]-[0067], and [0087]: describing dimensions comprising coordinate points related to the object being detected, i.e. targeted dimensions and points.), or ellipses; 
…; and ….

While the cited reference Redmon teaches the above limitations of claim 19, it does not explicitly teach: “accuracy is determined based on a receiver operating characteristic curve of the output” on line 4. Kang teaches: receiver operating characteristics (ROC) in analyzing accuracy of the machine learning models to evaluate accuracy of the models’ performance based on its outputs with regards to correct predictions comprising classifiers (Kang [0047] and [0057]-[0058]). The outputs and ROC graph are shown in Fig. 5.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the bounding boxes or points in the cited reference to include the ROC computations in Kang. Doing so would enable the accuracy analysis logic (AAL) component to perform accuracy analyses “by determining how often the data model makes a correct prediction” (Kang [0047]), as well by using ROC curves to “show the sensitivity of the data model by plotting the rate of true positives to the rate of false positives” of the machine learning models (Kang [0057]).

While the cited references in combination teach the above limitations of claim 19, they do not explicitly teach “the cost includes time to annotate, monetary cost to annotate, and time to train using the annotation type of the manual image annotation types” on lines 5-6. Kypreos further teaches:
“the cost includes time to annotate (Krypeos [0032] and [0037]: describing time consuming metrics related to the annotations.), monetary cost to annotate (Kypreos [0023]-[0024] and [0038]-[0038: describing monetary cost considerations related to the annotations.), and time to train using the annotation type of the manual image annotation types (Kypreos [0037]-[0038]: describing time related to training and building the model with the various annotations. Wherein the various annotations can include human labeling of images (Kypreos [0017] and [0026]-[0028]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the bounding boxes or points with the ROC computations in the combined cited references to include the cost computations in Kypreos. Doing so would enable “[m]ethods, systems, and techniques for annotating large amounts of data are provided. Example embodiments provide a Scalable Annotation Architecture (a “SAS”), which builds predictive models for an annotation from the ground up…. The SAS operates by performing in an iterative fashion a process that seeds training data and hypothesizes a predictive model based upon that data, then sends samples of the data to a crowdsourcing environment to provide selective verification.” (Kypreos Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon), Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos), and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher) in view of Zou et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0130220, hereinafter Zou) and Sukhbaatar et. al., “Learning from Noisy Labels with Deep Neural Networks” (hereinafter Sukhbaatar). 

Regarding claim 20, the rejection of claim 18 is incorporated. Redmon teaches:
The system of claim 18, wherein the processing circuitry is further to: 
receive manual image annotations indicating an expected classification for data ([0035], [0039], [0047], [0060], and [0079]: describing that annotations comprising predicted/expected classifiers for the data are obtained. Wherein the data obtained includes image such as a manual image that was captured by a user ([0044]-[0045], [0051], and [0061]), which can have manual or hand-picked annotation types of dimensions ([0040]).), the manual image annotations having a specified uncertainty ([0088]-[0089], [0094], and [0100]: describing that the annotations comprising classifiers have conditional probabilities, i.e. specified uncertainty, based on the hierarchical tree of classes. Wherein the manual image was previously described.); ….
While the cited reference Redmon teaches the above limitations of claim 20, it does not explicitly teach: “generate respective pseudolabels for the data based on the manual image annotations, the data, a class vector determined by the ML model, and …; and substitute the pseudolabels for the previously assigned annotations in a next epoch of training the ML model” on lines 4-7. Zou teaches:
“generate respective pseudolabels for the data based on the manual image annotations ([0032]-[0034]: describing ground truth labels, such as “manually annotated ground truth labelled images”, which denotes previously assigned labels. Wherein the ground truth labels can be used to generate approximated ground truth labels, AKA pseudo labels, using the NN ([0038] and [0041]-[0042]), the data ([0026]: describing the various data for use by the NN.), a class vector determined by the ML model ([0033]-[0034]: describing vectors associated with the labels and classes as determined by the NN.), and …; and 
substitute the pseudolabels for the previously assigned annotations in a next epoch of training the ML model ([0032] and [0038]: describing that the pseudo label associated with the ground truth labels are used for a next round of NN training as part of an iterative training process.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the expected classification and probability in the cited reference to include the pseudo labels in Zou. Doing so would enable “[t]he processor … to: determine a target segmentation loss for training the neural network to perform semantic segmentation of a target image in a target domain, determine a value of a pseudolabel of the target image by reducing the target segmentation loss while providing aa supervision of the training over the target domain, perform semantic segmentation on the target image using the trained neural network to segment the target image and classify an object in the target image….” (Zou Abstract).

While the cited references in combination teach the above limitations of claim 20, they do not explicitly teach: “a noise model” on lines 5-6. Sukhbaatar teaches: a noise model, e.g. a “bottom-up noise model” (Sukhbaatar sections 3 and 3.1) or a “top-down noise model” (Sukhbaatar sections 3 and 3.5).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the expected classification and probability with the pseudo labels in the combined cited references to include the noise model in Sukhbaatar. Doing so would enable “two approaches to make an existing classification model, which we call the base model, robust against noisy labels: bottom-up and top-down noise models” (Sukhbaatar section 3). Wherein these are “simple approaches to training deep neural networks on data with noisy labels. We introduce an extra noise layer into the network which adapts the network outputs to match the noisy label distribution. The parameters of this noise layer can be estimated as part of the training process and involve simple modifications to current training infrastructures for deep networks. We demonstrate the approaches on several datasets, including large scale experiments on the ImageNet classification benchmark, showing how additional noisy data can improve state-of-the-art recognition models.” (Sukhbaatar Abstract).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lee, “Pseudolabel: The Simple and Efficient Semi-Supervised Learning Method for Deep Neural Networks”. 
Bachman et. al., “Learning with Pseudo-Ensembles”.
Zhang et. al., “Unsupervised Deep Hashing with Pseudo Labels for Scalable Image Retrieval”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128